Citation Nr: 1809135	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2000 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The February 2008 rating decision, in pertinent part, denied entitlement to service connection for a low back disability and for right and left knee disabilities.  The Veteran timely perfected his appeal.  During the pendency of the appeal, the RO granted entitlement to service connection for a low back disability and for a right knee disability, thereby satisfying the appeal with respect to those issues.  See August 2010 and December 2017 Rating Decisions. 

Most recently, in June 2017, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The medical evidence indicates that the Veteran was diagnosed with bilateral patellofemoral pain syndrome (PFPS) at a private physical therapy facility in December 2013, thereby satisfying the first element of a service connection claim, as this diagnosis occurred during the pendency of the Veteran's claim.  Further, the Veteran's service treatment records (STRs) show that he complained of and was treated for bilateral knee pain on multiple occasions during service, and was variously diagnosed with patellofemoral syndrome and chondrocalcinosis, thereby satisfying the second element of service connection, an in-service incurrence of an injury or disease.  

The third and final element of service connection, a nexus between the Veteran's current disability and the in-service incurrence of an injury, is currently at issue.  VA examinations and medical opinions have been rendered at various points throughout the appeal period.  The first examination revealed no evidence of a bilateral knee condition; thus no nexus was found.  See January 2008 VA Examination.  

At the second examination, the examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome, but still found no nexus, stating that the knees were normal upon examination and that the diagnosed knee strain could be attributed to lack of exercise, weight gain, and overall poor physical fitness.  See November 2013 VA Examination.  The opinion rendered at that examination was inadequate, as the examiner's rationale was unclear and did not support his conclusion that the Veteran's bilateral knee condition was less likely as not related to his in-service knee complaints and diagnoses.  An addendum opinion was rendered.  The examiner stated that the Veteran presented with normal ranges of motion of the bilateral knees with no pain or limitations, and his knee evaluation was within normal limits.  He stated that the normalcy of the examination indicated that the Veteran's bilateral knee patellofemoral pain syndrome from service had resolved with no complications and that there was no current knee disability.  See April 2016 Addendum Opinion. 

Documentation regarding the Veteran's December 2013 diagnosis of bilateral patellofemoral pain syndrome was received in August 2017. 

A Gulf War Illness examination was provided in September 2017.  That examiner found that the Veteran's disability pattern had a clear and specific etiology and diagnosis.  Thus, it was less as likely as not related to a specific exposure event experienced by the Veteran in Southwest Asia.  Further, the examiner noted that knee pain is not a symptom of a chronic multi-symptom illness, but is a musculoskeletal condition.  He observed that musculoskeletal conditions are not presumptive conditions related to service in Southwest Asia.  

The final VA examination on record was performed that same month.  The examiner made a diagnosis of a right knee disability, chondromalacia patella, but was silent with regard to a left knee disability; therefore, no nexus opinion was rendered at that time.  See September 2017 VA Examination.  

The Board finds that a new medical opinion must be provided as the Veteran has been diagnosed with a left knee disability during the pendency of the claim.  VA has a duty to assist the Veteran in the development of his claim by seeking a medical opinion on the question of the nature and etiology of this diagnosed disability.  38 U.S.C. § 5103A (2012); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding private and VA treatment records and associate them with the claims file.

2.  Then, obtain an addendum opinion from the examiner who provided the September 2017 VA examination (or another suitably qualified medical professional if that examiner is unavailable).  

The Veteran's full record, including a copy of this remand, should be made available to the examiner. 

Based on a thorough review of the record, the examiner should provide a supplemental opinion that addresses the following: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability had its onset during service, given the length of that service and his activities during that time. 

The examiner should specifically address the Veteran's subjective complaints of bilateral knee pain and instability during and since service, as well as his in-service diagnoses of patellofemoral syndrome and chondrocalcinosis. 

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner shall indicate whether the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  After completing the above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the appeal should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




